DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/09/2021 to the Office Action mailed on 12/09/2020 is acknowledged.
Claim Status
Claims 1-41 are pending. 
Claims 1-17 and 35-41 are withdrawn as being directed to a non-elected invention.
Claims 18-34 have been examined.
Claims 18-34 are rejected.
Election/Restrictions
Applicant's election with traverse of Group II (claims 18-34) in the reply filed on 02/09/2021 is acknowledged.  The traversal is on the ground(s) that the inventions are united by a single composition and method of use or making and no separate search is required.  This is not found persuasive because a search of the capsule will not necessarily include search the method steps of making the capsule or using the capsule.
The requirement is still deemed proper and is therefore made FINAL.
Priority
	Priority to application 62/689528 filed on 06/25/2018 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings filed on 06/25/2019 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (Doxorubicin-loaded lipid-quantum dot hybrids: Surface topography and release properties, Published 02/16/2011) in view Fernandez et al. (US Patent 5820879, Published 10/13/1998), Li et al. (Oxidative dissolution of polymer-coated CdSe/ZnS quantum dots under UV irradiation: Mechanisms and kinetics, Published 2012) as evidenced by Shoenhard (US Patent Application Publication 2003/0130171 A1, Published 07/10/2003) and Chang et al. (US Patent Application Publication 2017/0202783 A1, Published 07/20/2017).
The claims are directed to a method of releasing the contents of a capsule comprising irradiating said capsule; wherein the capsule comprises an outer layer comprising a semiconductor nanoparticle which generates reactive oxygen species when exposed to irradiation.
Tian et al. teach a Doxorubicin loaded liposome-quantum dot hybrid vesicle for transporting combinations of therapeutic and diagnostic modalities (abstract). 
Tian et al. lacks a teaching wherein the vesicle is irradiated.
Fernandez et al. teach plasmalogen containing compositions used in the method of the invention are stimulated to release compound when placed in an environment having reactive oxygen species (ROS), such as singlet oxygen, hydroxyl radicals, hydrogen peroxide or superoxide radicals; Alternatively, ROS levels can be elevated by exposing a tissue region to X- or gamma irradiation; Drug-
Li et al. teach QDs form ROS upon exposure to irradiation (page 263, section 3.7).
Schoenhard teach doxorubicin is an antimicrobial and anti-tumor agent (paragraph 0065).
Chang et al. teach doxorubicin is useful in cosmetic composition (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the vesicle of Tian et al. and add plasmalogen and irradiate the vesicle and have a reasonable expectation of success. One would have been motivated to do so in order to provide the vesicle of Tian et al. a mode for releasing the doxorubicin when exposed to irradiation. Therefore, the instant claims are rendered obvious by the teachings of the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI SOROUSH/Primary Examiner, Art Unit 1617